Legacy Reserves LP IPAA OGIS New YorkApril 9, 2008 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) during the courseof this presentation that are not historical facts are forward-looking statements. These statementsare based on certain assumptions made by the Partnership based on management’s experienceand perception of historical trends, current conditions, anticipated future developments and otherfactors believed to be appropriate. Such statements are subject to a number of assumptions, risksand uncertainties, many of which are beyond the control of the Partnership, which may causeactual results to differ materially from those implied or expressed by the forward-lookingstatements. These include risks relating to financial performance and results, availability ofsufficient cash flow to pay distributions and execute our business plan, prices and demand for oiland natural gas, our ability to replace reserves and efficiently exploit our current reserves, ourability to make acquisitions on economically acceptable terms, and other important factors thatcould cause actual results to differ materially from those anticipated or implied in the forward-looking statements.Please see the factors described in the Partnership’s Annual Report on Form10-K in Item 1A under “Risk Factors”.The Partnership undertakes no obligation to publicly updateany forward-looking statements, whether as a result of new information or future events. Page 3 Legacy Overview qPredecessor was a Permian Basin oil producer since 1981 with thebank as the sole financial partner prior to forming Legacy qOrganized Legacy in 2005 and contributed family assets in 3/2006 qAlignment of interest with no IDR’s and 43% founder ownership qOver $400 million of acquisitions announced since Legacy formed qMaintained discipline and focus through high growth phase for peers qDevelopment projects meeting or exceeding expectations qAcquisition pipeline has never been better, focusing on negotiatedtransactions in Permian Basin and Mid-continent regions qSustainable growth with only $200 million per year of acquisitions Page 4 Name Title Years Experiencein the PermianBasin Years Experience inthe Oil & GasIndustry Cary D. Brown, CPA Chairman & CEO 16 18 Steven H. Pruett President & CFO 19 24 Kyle A. McGraw EVP, BusinessDevelopment & Land 26 26 Paul T. Horne VP, Operations 22 24 William M. Morris, CPA VP, Controller & CAO 25 27 Senior Management averages over 20 years of experience William D. Sullivan Former EVP Anadarko Petroleum G.
